Citation Nr: 0614315	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right knee patellofemoral syndrome prior to 
August 21, 2003.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee patellofemoral syndrome from October 
1, 2003.

3.  Entitlement to an initial rating in excess of 30 percent 
for status post rectal fistulectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION


The veteran had active service from July 1981 until October 
1981, from January 1982 until January 1985, and from 
September 1990 until February 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.

The March 1996 rating decision on appeal also granted service 
connection for bilateral fibrocystic breast disease.  
Furthermore, that determination denied service connection for 
discoid lupus erythematosus, temporomandibular joint syndrome 
and snow blindness.  While all issues were appealed by the 
veteran, she withdrew her claims as to bilateral fibrocystic 
breast disease, temporomandibular joint syndrome and snow 
blindness at her June 1998 hearing before the RO.  Moreover, 
the issue of entitlement to service connection for discoid 
lupus erythematosus was denied by the Board in a June 2000 
decision which is now final.  See 38 U.S.C.A. § 7104.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate right knee 
arthritis by x-ray findings.

2.  Prior to August 21, 2003, the veteran's patellofemoral 
syndrome of the right knee is productive of complaints of 
pain; objectively, the evidence reveals that the knee is 
essentially stable with range of motion from 0 to 125 degrees 
without any demonstration of any additional functional 
limitation due to pain, weakness, incoordination or 
fatigability.  

3.  From October 1, 2003, the veteran's patellofemoral 
sydrome of the right knee is productive of complaints of 
pain; objectively, the evidence reveals no more than slight 
impairment due to instability, with range of motion from 0 to 
140 degrees and without any demonstration of any additional 
functional limitation due to pain, weakness, incoordination 
or fatigability.  

4.  Prior to September 22, 2005, the competent evidence 
reveals that the veteran's residuals of a rectal fistulectomy 
include fecal leakage and occasional stool accidents, 
requiring the use of a pad.

5.  From September 22, 2005, the competent evidence reveals 
that the veteran's residuals of a rectal fistulectomy include 
continuous daily fecal leakage, requiring the use of a pad.


CONCLUSIONS OF LAW

1.  Prior to August 21, 2003, the criteria for entitlement to 
an initial evaluation in excess of 10 percent for right knee 
patellofemoral syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2005).

2.  From October 1, 2003, the criteria for entitlement to an 
initial evaluation in excess of 10 percent for right knee 
patellofemoral syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2005).

3.  Prior to September 22, 2005, the criteria for entitlement 
to an initial evaluation in excess of 30 percent for status 
post rectal fistulectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.114, Diagnostic Codes 7335-7332 (2005).

4.  From September 22, 2005, the criteria for entitlement to 
an initial evaluation of 60 percent for status post rectal 
fistulectomy have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.114, 
Diagnostic Codes 7335-7332 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Here the veteran is appealing the initial rating assignment 
as to her right knee and anal fistula disabilities.  In this 
regard, because the March 1996 rating decision granted the 
veteran's claims of entitlement to service connection for the 
disabilities at issue, such claims are now substantiated.  As 
such, no further VCAA notice in this regard is required.  
Moreover, the veteran's filing of a notice of disagreement as 
to the March 1996 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.  (It is further noted that, to 
the extent that the instant decision does grant an increased 
evaluation for the veteran's status post rectal fistulectomy 
beginning September 22, 2005, the veteran was apprised of the 
law pertaining to effective dates in a March 2006 
communication.)
  
The statement of the case (SOC) and supplemental statements 
of the case (SSOCs), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for the disabilities at issue 
(38 C.F.R. §§ 4.71a, DC 5257, 4.114, DC 7332), and included a 
description of the rating formulas for all possible schedular 
ratings under those diagnostic codes.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the evaluations that the RO had assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher 
(compensable) rating for the service-connected disabilities 
at issue.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the veteran's 
statements in support of her appeal, to include testimony 
provided at a June 1998 hearing before the RO, are affiliated 
with the claims folder.  The Board has carefully reviewed 
such statements and concludes that she has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Increased rating- right knee patellofemoral syndrome 

Prior to August 21, 2003, the veteran is assigned a 10 
percent evaluation for her service-connected patellofemoral 
syndrome of the right knee pursuant to Diagnostic Code 5257.  
That Code section contemplates knee impairment manifested by 
recurrent subluxation or lateral instability.  Under 
Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight impairment.  A 20 percent disability 
rating is warranted where the evidence demonstrates moderate 
impairment.  Finally, a 30 percent rating applies where the 
evidence shows severe knee impairment.  

The Board has reviewed the competent evidence prior to August 
21, 2003, and finds that such records fail to reveal a 
disability picture commensurate with even slight knee 
impairment, precluding a compensable evaluation for this time 
period.  Indeed, x-rays of the right knee taken in February 
1998 reveal that the visualized bony structures were intact.  
The impression was "no significant findings."  Furthermore, 
an MRI dated in July 2003 indicated that the collateral and 
cruciate ligaments and patellar tendon were all intact.  The 
articular surfaces, including the patella, were normal.  
Moreover, no medical evidence prior to August 21, 2003, 
reveals any recurrent subluxation or lateral instability of 
the right knee.  VA orthopedic records dated in 1998 do 
reflect complaints of knee pain, particularly with stair 
climbing.  Moreover, at her June 1998 personal hearing before 
the RO, the veteran indicated that her right knee ached and 
swelled up.  (Transcript "T," at 5.)  She also complained 
of right knee stiffness in the mornings.  However, an 
increase on the basis of limitation of motion due to factors 
such as pain, weakness, incoordination and fatigability is 
not for application in this analysis of Diagnostic Code 5257, 
because such Code section is not predicated on loss of range 
of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board has also contemplated whether, for the period prior 
to August 21, 2003, any other Diagnostic Code might allow for 
an increased rating here.  However, as the evidence fails to 
demonstrate tibia/fibula impairment, Diagnostic Code 5262 is 
not for application.  To this point, the Board has considered 
whether any Diagnostic Code could afford a compensable rating 
for the veteran's right knee instability initially 
contemplated under Diagnostic Code 5257, thereby taking its 
place.  

The Board will now consider whether the veteran is entitled 
to a separate rating in addition to the 10 percent evaluation 
currently assigned.  As the competent evidence does not 
establish ankylosis, or functional impairment comparable 
therewith, Diagnostic Code 5256 is inapplicable.  In this 
regard, the VA General Counsel has held that a veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in limitation 
of motion and/or objective findings or indicators of pain.  
See VAOPGCPREC 9-98.   Furthermore, to warrant a separate 
compensable rating for arthritis based on X-ray findings and 
limited motion under DCs 5260 or 5261, the limited motion 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  A separate compensable rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  

After reviewing the claims file, the Board determines that 
there is no x-ray evidence of right knee arthritis prior to 
August 21, 2003.  As such, there is no basis for a separate 
evaluation pursuant to VAOPGCPREC 23-97 and VAOPGCPREC 9-98.   

The Board has also considered whether any additional 
Diagnostic Code may serve as a basis for an additional 
separate rating for a manifestation of the disability at 
issue, such as pain, distinct from that which serves as the 
basis for a rating under Diagnostic Code 5257.  In this 
regard, the Board calls attention to Diagnostic Codes 5260 
and 5261, concerning limitation of leg flexion and extension, 
respectively.  Diagnostic Code 5260 affords a noncompensable 
rating for leg flexion limited to 60 degrees.  A 10 percent 
rating is warranted for leg flexion limited to 45 degrees.  A 
20 percent evaluation is for assignment where the evidence 
demonstrates limitation of leg flexion to 30 degrees.  
Diagnostic Code 5261 provides a noncompensable evaluation for 
leg extension limited to 5 degrees.  A 10 percent rating is 
warranted for leg extension limited to 10 degrees.  A 20 
percent evaluation is for assignment where the evidence 
demonstrates limitation of leg extension to 15 degrees.  

At this juncture, the Board acknowledges VAOPGCPREC 9-2004 
(September 17, 2004), where it was held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under diagnostic codes 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  As such, if the 
evidence of record reflects compensable loss of both flexion 
and extension of the right leg, the veteran would be entitled 
to the combined evaluation under Diagnostic Codes 5260 and 
5261, per the combined ratings table in 38 C.F.R. § 4.25.

In the present case, VA clinical records dated in March 1998 
and April 1998 demonstrate right knee flexion to 125 degrees 
and full extension to 0 degrees.  
Such findings do not reveal flexion or extension limited to 
even noncompensable levels.  Moreover, the evidence for the 
period in question fails to demonstrate additional functional 
limitation due to factors such as pain, weakness, 
incoordination or fatigability such that the veteran's 
disability picture is more nearly approximated by at least a 
noncompensable rating.  See 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).   Again, the 
Board acknowledges the veteran's April 1998 complaint of 
right knee pain aggravated by stair climbing.  Earlier March 
1998 VA progress notes also reflect complaints of pain and 
stiffness in the right knee.  Furthermore, the veteran raised 
pain complaints at her June 1998 RO hearing.  However, 
additional functional limitation has not been objectively 
demonstrated.  

Based on the above, the evidence of record does not entitle 
the veteran to a separate  compensable rating under 
Diagnostic Code 5260 and/or 5261.  Moreover, as her 
limitation of right knee motion has not been shown to reach 
even noncompensable levels for both flexion and extension, 
separate evaluations under both Diagnostic Code 5260 and 
5261, per VAOPGCPREC 9-2004, are not applicable.

In summation, the currently assigned 10 percent evaluation 
for the veteran's right knee disability, prior to August 21, 
2003, is appropriate and there is no basis for a higher 
rating.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

As of August 21, 2003, the veteran is assigned a temporary 
total evaluation for a period of convalescence following 
surgery, pursuant to 38 C.F.R. § 4.30.  Such rating remains 
in effect until October 1, 2003.  As such, the veteran's 
increased evaluation claim does not encompass this period in 
which she is in receipt of the maximum allowable benefit for 
her right knee disability.   

As of October 1, 2003, the initial 10 percent rating for her 
service-connected patellofemoral syndrome of the right knee 
pursuant to Diagnostic Code 5257 is continued.  Again, in 
order to achieve the next-higher 20 percent evaluation, the 
evidence must demonstrate moderate impairment.  

The Board has reviewed the competent evidence from October 1, 
2003, and finds that such records reflect no more than slight 
knee impairment.  Indeed, upon VA examination in September 
2005, there was no gait dysfunction and no evidence of a 
limp.  McMurray's test was negative.  There was mild anterior 
and posterior laxity.  However, because testing of her 
nonservice-connected left knee showed similar findings of 
laxity, the examiner commented that, in his opinion, drawer 
test was negative.  There was no medial or lateral 
instability upon stressing the knee.  There was also no 
instability with repetitive motion.  She could perform a full 
squat and arise quickly with crepitus but with no apparent 
difficulty.  Indeed, the veteran did not wear a knee brace 
and did not require any assistive devices for ambulation.  

In determining that a higher evaluation is not warranted, the 
Board acknowledges the finding of mild anterior and posterior 
laxity as noted above.  However, the Board finds that such 
symptomatology is already reflected in the currently assigned 
10 percent rating in effect from October 1, 2003.  The 
veteran's overall disability picture, as detailed above, is 
not more closely approximated by the next-higher 20 percent 
evaluation under Diagnostic Code 5257 for moderate impairment 
of the knee.  

The Board has also contemplated whether any other Diagnostic 
Code might allow for an increased rating here.  However, as 
the evidence fails to demonstrate tibia/fibula impairment, 
Diagnostic Code 5262 is not for application.  To this point, 
the Board has considered whether any Diagnostic Code could 
afford a rating in excess of the 10 percent currently 
assigned under Diagnostic Code 5257, thereby taking its 
place.  The Board will now consider whether the veteran is 
entitled to a separate rating in addition to the 10 percent 
evaluation currently assigned.  

As the competent evidence does not establish ankylosis, or 
functional impairment comparable therewith, Diagnostic Code 
5256 is inapplicable.  As previously discussed, where a right 
knee disability is evaluated under Diagnostic Code 5257 and 
the objective evidence demonstrates knee arthritis through x-
ray findings, a separate evaluation for the arthritis is 
possible where there is a demonstration of limited motion to 
at least noncompensable levels.  See VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997);  VAOPGCPREC 9-98 (Aug. 14, 
1998); 38 C.F.R. § 4.59.  However, in the present case there 
is no x-ray evidence of arthritis.  In fact, x-rays taken in 
conjunction with the veteran's September 2005 VA examination 
were normal.  As such, there is no basis for a separate 
evaluation pursuant to VAOPGCPREC 23-97 and VAOPGCPREC 9-98.   

The Board has also considered whether any additional 
Diagnostic Code may serve as a basis for an additional 
separate rating for a manifestation of the disability at 
issue, such as pain, distinct from that which serves as the 
basis for a rating under Diagnostic Code 5257.  In this 
regard, the Board calls attention to Diagnostic Codes 5260 
and 5261, concerning limitation of leg flexion and extension, 
respectively.  Again, Diagnostic Code 5260 affords a 
noncompensable rating for leg flexion limited to 60 degrees.  
A 10 percent rating is warranted for leg flexion limited to 
45 degrees.  Diagnostic Code 5261 provides a noncompensable 
evaluation for leg extension limited to 5 degrees.  A 10 
percent rating is warranted for leg extension limited to 10 
degrees.  Moreover, if both flexion and extension findings 
meet the criteria for at least noncompensable ratings under 
Diagnostic Code 5260 and 5261, then the veteran would be 
entitled to separate evaluations under each of those Code 
sections.  See VAOPGCPREC 9-2004 (September 17, 2004).  

In the present case, VA examination in September 2005 shows 
that the veteran had right knee flexion to 140 degrees and 
had right knee extension to 0 degrees.  There was pain on 
flexion at 120 degrees.  Such findings do not reveal flexion 
or extension limited to even noncompensable levels.  
Moreover, the evidence for the period in question fails to 
demonstrate additional functional limitation due to factors 
such as pain, weakness, incoordination or fatigability such 
that the veteran's disability picture is more nearly 
approximated by at least a noncompensable rating under either 
Diagnostic 5260 or 5261.  See 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).   In this 
regard, the Board acknowledges the veteran's complaints of 
daily knee pain raised at the September 2005 VA examination.  
She rated her typical pain as 5 out of 10 in intensity, with 
flares to 10 out of 10 when it rains.  Her pain was also 
worsened with stair climbing, squatting and intercourse.  
Such discomfort also prevented her from waterskiing, walking 
prolonged distances or riding a bicycle.  Moreover, pain was 
objectively demonstrated on examination.  Specifically, she 
had pain on flexion beginning at 120 degrees. She also had 
positive patellar compression pain. 

Despite the pain complaints and findings detailed above, the 
evidence does not reflect additional functional limitation 
comparable to at least a noncompensable evaluation under 
either Diagnostic Code 5260 or 5261.  Objectively, she walked 
with a normal, brisk gait with no evidence of a limp or gait 
dysfunction.  Furthermore, it was noted at the September 2005 
VA examination that repetitive motion testing revealed 
consistent findings with no further limitations or 
restriction such as fatigue or incoordination.  Moreover, she 
was able to squat fully and arise quickly.  Although there 
was crepitus with this maneuver, she accomplished it with no 
apparent difficulty.  

Based on the above, the evidence of record does not entitle 
the veteran to a separate  compensable rating under 
Diagnostic Code 5260 and/or 5261.  Moreover, as her 
limitation of right knee motion has not been shown to reach 
even noncompensable levels for both flexion and extension, 
separate evaluations under both Diagnostic Code 5260 and 
5261, per VAOPGCPREC 9-2004, are not applicable.

Based on the foregoing, a rating in excess of 10 percent is 
not warranted for the period beginning October 1, 2003.

In conclusion, the currently assigned 10 percent initial 
evaluation assigned for the veteran's right knee disability 
prior to August 21, 2003, and the 10 percent initial 
evaluation assigned from October 1, 2003, are appropriate and 
there is no basis for an increased rating for either time 
period.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

Increased rating- status post rectal fistulectomy

Regarding the veteran's status post rectal fistulectomy 
claim, it is observed that the schedular criteria under 
38 C.F.R. § 4.114, for disabilities of the digestive system, 
underwent revision during the pendency of the appeal.  Such 
changes were effective July 2, 2001.  However, the pertinent 
Diagnostic Codes for consideration here were unaffected by 
these revisions.  

Throughout the rating period on appeal, the veteran is 
assigned a 30 percent initial evaluation for her status post 
rectal fistulectomy pursuant to Diagnostic Code 7335.  That 
code section, contemplating fistulas, instructs the rater to 
evaluate the disability under Diagnostic Code 7332, for 
impairment of sphincter control.  

Both prior to and as of July 2, 2001, Diagnostic Code 7332 
provides for a 30 percent evaluation where the evidence shows 
occasional involuntary bowel movements, necessitating the 
wearing of a pad.  To achieve the next-higher 60 percent 
rating, the evidence must demonstrate extensive leakage and 
fairly frequent involuntary bowel movements.  A 100 percent 
evaluation is warranted for complete loss of sphincter 
control.  

Private treatment reports dated in 1996 reveal digestive 
complaints, but do not demonstrate fecal leakage or 
involuntary bowel movements.  

Letters written in April 2001 and September 2003 by M. C. W., 
M.D., reflect treatment for the veteran's residuals of a 
rectal fistulectomy.  Specifically, such letters indicate 
symptoms of fecal incontinence.  The September 2003 letter 
specifically noted that she had stool accidents.  

At her September 22, 2005 VA examination, she reported 
continuous fecal soiling on a daily basis.  This required her 
to wear pads, which had to be changed several times daily.  
She also reported an inability to perform any prolonged 
physical activity or lifting due to an increase in her 
symptoms of leakage.  

The veteran's symptomatology associated with her residuals of 
a rectal fistulectomy require her to wear a pad.  This 
symptomatology is found to be contemplated by the currently 
assigned 30 percent evaluation under Diagnostic Code 7332.  
Moreover, while the competent evidence prior to September 22, 
2005 does reveal stool leakage accidents, there is no showing 
of fairly frequent involuntary bowel movements.  Therefore, 
her overall disability picture is not found to more nearly 
approximate the next-higher 60 percent rating under 
Diagnostic Code 7332, prior to September 22, 2005.  However, 
from September 22, 2005, the objective findings enable 60 
percent rating under Diagnostic Code 7330.  That Code section 
affords a 60 percent rating for constant or frequent fecal 
discharge.  While Diagnostic Code 7330 concerns a persistent 
fistula of the intestine, the Board finds that, due to the 
similarity in symptomatology, a rating by analogy is 
appropriate on the facts of record.  See 38 C.F.R. § 4.20.  
The Board notes that in reaching this conclusion, the 
evidence is at least in equipoise, and the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Again, from September 22, 2005, a 60 percent evaluation for 
the veteran's residuals of rectal fistulectomy is justified.  
However, the evidence does not reveal total impairment of 
sphincter control, or copious and frequent fecal discharge, 
such as to warrant a 100 percent evaluation under Diagnostic 
Code 7332 or 7330, respectively.  Moreover, there are no 
other relevant Diagnostic Codes for consideration.  
Similarly, no other Diagnostic Codes serve as a basis for a 
rating in excess of 30 percent prior to September 22, 2005.

In conclusion, the competent evidence supports a 60 percent 
rating, but no higher from September 22, 2005, for the 
veteran's residuals of rectal fistulectomy.  Prior to this 
date, the 30 percent evaluation currently in effect remains 
appropriate.  The Board notes that in reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Prior to August 21, 2003, an initial evaluation in excess of 
10 percent for right knee patellofemoral syndrome prior is 
denied.

From October 1, 2003, an initial evaluation in excess of 10 
percent for right knee patellofemoral syndrome is denied.

Prior to September 22, 2005, an initial rating in excess of 
30 percent for status post rectal fistulectomy is denied.

From September 22, 2005, an initial rating of 60 percent for 
status post rectal fistulectomy is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


